UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6208



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLEVELAND ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-161, CA-01-1028)


Submitted:   April 17, 2003                 Decided:   April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cleveland Robinson, Appellant Pro Se. Paul Joseph McNulty, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cleveland Robinson seeks to appeal the district court’s order

dismissing his motion filed under 28 U.S.C. § 2255 (2000).       We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.” Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on July

10, 2001.     Robinson’s notice of appeal was filed on December 31,

2002.*   Because Robinson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                  2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3